DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 9, 12, 13, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tai et al. (MemNet: A Persistent Memory Network for Image Restoration, 2017, ICCV, Pages 4539-4547), hereinafter “Tai”.
Regarding claim 1, Tai teaches:
A computer-implemented method for restoring noisy data utilizing a blind-spot neural network (See the Abstract.), comprising: 
receiving noisy input data (See page 4541: “Let’s denote x and y as the input and output of MemNet. Specifically, a convolutional layer is used in FENet to extract the features from the noisy or blurry input image,”); 
processing the noisy input data by a plurality of network branches in the blind-spot neural network (See the orange network branches in Fig. 3 on page 4542.)
compositing, within a composition layer of the blind-spot neural network, outputs from the plurality of network branches to generate a composite feature volume (See the combination of the input image and the output of each memory block in Fig. 3 and section 3.3 on page 4542: “we send the output of each memory block to the same reconstruction net frec to generate ym = frec(x,Bm) = x + frec(Bm), where {ym}m=1M are the intermediate predictions.” The set of Output 1 through Output M is considered the claimed composite feature volume.); and 
generating restored data based on the composite feature volume (See the final output, a weighted average of Output 1 through Output M, in Fig. 3 on page 4542.).

Regarding claim 2, Tai teaches:
The method of claim 1, wherein processing the noisy input data by a plurality of network branches comprises: processing versions of the noisy input data by the plurality of network branches (See the orange network branches, which generate intermediate predictions, in Fig. 3 on page 4542.).

Regarding claim 5, Tai teaches:
The method of claim 1, wherein the composite feature volume comprises an estimate of clean values for the restored data (See the set of Output 1 through Output M, which serve as an estimate of clean values, since the weighted average of the outputs is the final output.).

Regarding claim 6, Tai teaches:
The method of claim 1, wherein the composite feature volume comprises distribution parameters, the method further comprising: filtering the noisy input data based on the (See the weights w1 through wM on page 4542: “The optimal weights {wm}M m=1 are automatically learned during training”.).

Regarding claim 9, Tai teaches:
The method of claim 6, wherein the filtering of the noisy input data comprises receiving at least one parameter of a noise model that is estimated by an auxiliary neural network (See the feature extraction network FENet in Fig. 3.).

Tai teaches claim 12 for the reasons given in the treatment of claim 1. Tai further teaches:
A system implementing a convolutional architecture for restoring noisy data (See the Abstract.), the system comprising:

Tai teaches claim 13 for the reasons given in the treatment of claim 6.

Regarding claim 15, Tai teaches:
The system of claim 14, wherein the one or more layers include at least one of a modified up-sampling layer or a modified down-sampling layer (See page 4544: “Three scale factors are evaluated, including ×2, ×3 and ×4. The input LR image is generated by first bicubic downsampling and then bicubic upsampling the HR image with a certain scale.”).

Tai teaches claim 18 for the reasons given in the treatment of claim 1.
A non-transitory computer readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform steps comprising (See the Abstract.):




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tai (MemNet: A Persistent Memory Network for Image Restoration, 2017, ICCV, Pages 4539-4547), in view of Lehtinen et al. (Noise2Noise: Learning Image Restoration without Clean Data, 2018, arXiv, Pages 1-12), hereinafter “Lehtinen”, as cited in the IDS filed 20 December 2019.
Claim 11 is met by the combination of Tai and Lehtinen, wherein
Tai teaches:
The method of claim 1, wherein 
Tai does not disclose the following; however, Lehtinen teaches:
the blind-spot neural network is trained using a set of training data that includes a plurality of corrupted data without any realization of corresponding clean data (See the training of a residual network without clean data in section 3.1 on pages 2-3.).
Motivation to combine:
.

	

Allowable Subject Matter
Claims 3, 4, 7, 8, 10, 14, 16, 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, individually or in combination, does not disclose or suggest in
claims 3, 14, and 19: “wherein each network branch in the plurality of network branches implements one or more layers having a receptive field in a half-plane extending in a particular direction relative to an output pixel and having a particular orientation that is rotated relative to receptive fields of the other network branches in the plurality of network branches.”
claim 4: “wherein each version of the noisy input image corresponds to a copy of the noisy input image rotated to a particular orientation, and wherein each network branch in the plurality of network branches implements one or more layers having a receptive field in a half-plane extending in the same direction relative to an output pixel.”
claims 10 and 20: “wherein each layer of one or more layers included in a network branch of the plurality of network branches implements a kernel characterized by a first portion of coefficients and a second portion of zero-valued coefficients that are separated by a line that passes through or borders on the center of the kernel.”
claim 16: “wherein each version of the noisy input data corresponds to a copy of the noisy input data rotated to a particular orientation, and wherein each network branch in the plurality of network branches implements one or more layers having a receptive field in a half-plane extending in the same direction relative to an output value.”
claim 17: “wherein the blind-spot neural network includes at least one additional layer configured to modify the composite feature volume, and wherein each layer of -51 -the at 


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661